DETAILED ACTION
This Office Action is Non-Final in view of the Pre-Brief Appeal Conference decision to reopen prosecution on 01/07/2022.
Response to Amendment
Claims 1-5, 7-14, and 16-18 are pending. Claims 6 and 15 have been canceled.
Response to Arguments
Applicant’s arguments filed 11/17/2021 have been fully considered.
Regarding the rejection of claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. (US20170251040A1) in view of Amidei et al. (US20140359075A1), Applicant argues on page 3 that there is no disclosure in Amidei that can be understood to anticipate the claimed feature that a start time is communicated to the first client application from a stratum that is associated with the first client application. 

Applicant’s arguments are not persuasive. NPL WordTimeSolutions.com explained:
Stratum 0 devices are the most accurate and is usually used as a reference clock.
Stratum 1 devices are the most accurate ntp time sources accessible via a network connection.
Stratum 2 devices are synchronised from a Stratum 1 device across a network connection.
 An NTP client synchronised from a Stratum 2 source would be a Stratum 3 device etc...
(https://web.archive.org/web/20160802072900/https://www.worldtimesolutions.com/support/ntp/What_is_NTP_server_stratum.html) 
	Amidei is directed to a method for synchronizing the playback of streaming media on multiple playback devices ([Abstract]); para [0019] shows Time server 22 is a Network Time Protocol (NTP) server that provides Coordinated Universal Time (UTC); para [0027] shows the media server transmits stream initiation information for a stream of encoded media for the desired content 440 to the first playback device, the stream initiation information includes a start time based on the UTC. 
 the first playback device, e.g. an NTP client, would be a Stratum 3 device that is synchronised from a Stratum 2 source, as explained in WordTimeSolutions.com. Amidei thus discloses “the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application,” as in claim 1. 
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Archambault et al. (US20170251040A1) in view of Amidei et al. (US20140359075A1) and WordTimeSolutions.com.
Regarding claim 1, Archambault discloses a system for synchronizing the presentation of media to a plurality of users, the system comprising (para [0003] shows synchronizing playback of digital media content on a plurality of digital devices): 
an interface [media server 110] (Fig 1) in communication with at least a first client application accessible by a first user [host digital device 101] and a second client application accessible by a second user [guest digital device 107] (para [0018, 0021] shows a cloud media server 110 in communication via a wired or wireless connection with the host digital device 101 and the guest digital device 107; the host digital device 101 and the guest digital device 107 may each execute a multimedia application that enables the devices 101, 107 to access and play digital media content); and 
at least one processor executing instructions stored on a memory to (para [0055]): 
present media to the first user at a start time using the first client application (para [0032] shows the host digital device 101 at the start of the media playback session), 
receive a current time associated with the second client application (para [0014, 0023] shows the cloud synchronization server 109 may enable the guest digital device 107 to access and join the playback 
adjust a playback position of the media presented to the second user based on the current time and the start time so that the media presented to the first user and the media presented to the second user is synchronized (para [0014] shows a latency of the guest digital device is also determines that represents a time between initializing playback of a media sequence and outputting the media sequence. The device adjusts the estimated playback position of the guest digital device to compensate for the time delta and the latency to generate a time-adjusted playback position. The media content is played on the guest digital device according to the playback session script and the time-adjusted playback position.)

Archambault fails to teach:
the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application,
the current time is communicated to the second client application from an NTP stratum associated with the second client application.
However Amidei, in an analogous art ([Abstract] shows a method for synchronizing the playback of streaming media on multiple playback devices), discloses:
the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application (para [0019] shows Time server 22 is a Network Time Protocol (NTP) server that provides Coordinated Universal Time (UTC). The use of NTP allows internal clocks in the individual devices to be synchronized within tens (10 s) of milliseconds (ms) of one another; para [0027] shows the media server transmits a start time based on the UTC),
the current time [local time] is communicated to the second client application from an NTP stratum associated with the second client application (para [0019] shows Time server 22 is a Network Time Protocol (NTP) server that provides Coordinated Universal Time (UTC). The use of NTP allows internal clocks in the individual devices to be synchronized within tens (10 s) of milliseconds (ms) of the 
EXAMINER’S NOTES: Amidei anticipates that an NTP client would be a Stratum 3 device that is synchronised from a Stratum 2 source, as explained in NPL WordTimeSolutions.com (see Responses to Arguments above.) Amidei, in view of WordTimeSolutions.com, thus discloses “the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application,” and “the current time is communicated to the second client application from an NTP stratum associated with the second client application.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Archambault with the teaching of Amidei in order to determine the start time using the time information from the common source. Each device then adjusts the presentation time stamps of the frames in the received content based on the received start time information. (Amidei; para [0017]).

Regarding claim 2, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses the interface is further configured to receive a selection of the media to be presented from the first user (Archambault; para [0031] shows the media content may be selected based on a user input.)

Regarding claim 3, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses a database module configured to store (para [0045] shows a cloud database): 
a path to the media, and a timestamp indicating the start time, wherein the path to the media and the timestamp indicating the start time are accessible by the second client application (Archambault; para [0030] shows the start time of the media playback session, and a Uniform Resource Identifier (URI) or other identifier that points to a specific location on the cloud synchronization server 109 or the local synchronization server 103 where the media session can be accessed by other devices.)

Regarding claim 4, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses the media includes at least one of visual stimuli, audio stimuli, olfactory stimuli, tactile stimuli, and taste-based stimuli (Archambault; para [0032] shows an audio track.)

Regarding claim 5, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses the media presented to the first user and the second user is synchronized within 30 milliseconds (Archambault; para [0046] shows the guest digital device 107 then seeks to current frame to synchronize playback with the host digital device 101; para [0047] shows synchronization giving an offset of 50 ms.)

Regarding claim 7, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses the first and second client applications are configured to receive at least one interaction from at least one of the first user and the second user, wherein the received interaction is accessible by the first user and the second user (Archambault; para [0031] shows the media content may be selected based on a user input.)

	Regarding claim 8, Archambault-Amidei-WorldTimeSolutions as applied to claim 7 discloses the at least one processor is further configured to assign a score to at least one of the users based on the interactions received from the at least one of the users (Archambault; para [0042] shows a user can manually indicate lack of synchronization; para [0049] shows the guest digital device 107 calculates the highest logistic regression score and determines 716 that the fingerprint-based synchronization is unsuccessful.)

Regarding claim 9, Archambault-Amidei-WorldTimeSolutions as applied to claim 1 discloses the processor is further configured to adjust the playback position of media presented to the plurality of users each using a client application so that the media presented to the plurality of users is synchronized (Archambault; para [0014] shows a latency of the guest digital device is also determines that represents a time between initializing playback of a media sequence and outputting the media sequence. The device adjusts the estimated playback position of the guest digital device to compensate for the time delta and the latency to generate a time-adjusted playback position. The media content is played on the guest digital device according to the playback session script and the time-adjusted playback position.)


presenting, using at least one processor executing instructions stored on a memory, media to a first user at a start time using a first client application;  presenting, using the at least one processor, the media to a second user using a second client application para [0018, 0021, 0055] shows a cloud media server 110 in communication via a wired or wireless connection with the host digital device 101 and the guest digital device 107; the host digital device 101 and the guest digital device 107 may each execute a multimedia application that enables the devices 101, 107 to access and play digital media content); 
receiving, using the at least one processor, a current time associated with the second client application (para [0014] shows a current time of the local system clock of the guest digital device); and 
adjusting, using the at least one processor, a playback position of the media presented to the second user based on the current time and the start time so that the media presented to the first user and the media presented to the second user is synchronized (para [0014] shows a latency of the guest digital device is also determines that represents a time between initializing playback of a media sequence and outputting the media sequence. The device adjusts the estimated playback position of the guest digital device to compensate for the time delta and the latency to generate a time-adjusted playback position. The media content is played on the guest digital device according to the playback session script and the time-adjusted playback position.)

Archambault fails to teach:
the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application,
the current time is communicated to the second client application from an NTP stratum associated with the second client application.
However Amidei, in an analogous art ([Abstract] shows a method for synchronizing the playback of streaming media on multiple playback devices), discloses:

the current time [local time] is communicated to the second client application from an NTP stratum associated with the second client application (para [0019] shows Time server 22 is a Network Time Protocol (NTP) server that provides Coordinated Universal Time (UTC). The use of NTP allows internal clocks in the individual devices to be synchronized within tens (10 s) of milliseconds (ms) of the current UTC; para [0021] shows the local time information of local time server 27 may be provided to the second playback device to ensure that better time synchronization between the connected devices.)
EXAMINER’S NOTES: Amidei anticipates that an NTP client would be a Stratum 3 device that is synchronised from a Stratum 2 source, as explained in NPL WordTimeSolutions.com (see Responses to Arguments above.) Amidei, in view of WordTimeSolutions.com, thus discloses “the start time is communicated to the first client application from a Network Time Protocol (NTP) stratum that is associated with the first client application,” and “the current time is communicated to the second client application from an NTP stratum associated with the second client application.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Archambault with the teaching of Amidei in order to determine the start time using the time information from the common source. Each device then adjusts the presentation time stamps of the frames in the received content based on the received start time information. (Amidei; para [0017]).

	Regarding claim 11, Archambault-Amidei-WorldTimeSolutions as applied to claim 10 discloses receiving, using an interface in communication with the first client application, a selection of the media to be presented from the first user (Archambault; para [0031] shows the host digital device 101 and the guest digital device 107 may each include an interface; para [0018] shows the media content may be selected based on a user input.)


writing a path to the media to a database module, and writing a timestamp indicating the start time to the database module, wherein the path to the media and the timestamp indicating the start time are accessible by the second client application (Archambault; para [0030] shows the start time of the media playback session, and a Uniform Resource Identifier (URI) or other identifier that points to a specific location on the cloud synchronization server 109 or the local synchronization server 103 where the media session can be accessed by other devices.)

	Regarding claim 13, Archambault-Amidei-WorldTimeSolutions as applied to claim 10 discloses the media includes at least one of visual stimuli, audio stimuli, olfactory stimuli, tactile stimuli, and taste-based stimuli (Archambault; para [0032] shows an audio track.)

	Regarding claim 14, Archambault-Amidei-WorldTimeSolutions as applied to claim 10 discloses the media presented to the first user and the second user is synchronized within 30 milliseconds (Archambault; para [0046] shows the guest digital device 107 then seeks to current frame to synchronize playback with the host digital device 101; para [0047] shows performing fingerprint-based synchronization giving an offset of 50 ms.)

Regarding claim 16, Archambault-Amidei-WorldTimeSolutions as applied to claim 10 discloses receiving at least one interaction from at least one of the first user and the second user, wherein the received interaction is accessible by the first user and the second user (Archambault; para [0031] shows the media content may be selected based on a user input.)

Regarding claim 17, Archambault-Amidei-WorldTimeSolutions as applied to claim 16 discloses assigning a score to at least one of the users based on the interactions received from the at least one of the users (Archambault; para [0042] shows a user can manually indicate lack of synchronization; para 

	Regarding claim 18, Archambault-Amidei-WorldTimeSolutions as applied to claim 10 discloses adjusting the playback position of media presented to the plurality of users each using a client application so that the media presented to the plurality of users is synchronized (Archambault; para [0014] shows a latency of the guest digital device is also determines that represents a time between initializing playback of a media sequence and outputting the media sequence. The device adjusts the estimated playback position of the guest digital device to compensate for the time delta and the latency to generate a time-adjusted playback position. The media content is played on the guest digital device according to the playback session script and the time-adjusted playback position.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bradley et al. (US20070250761A1) discloses in [Abstract] media is delivered in a synchronized manner at each of the client devices; para [0010] shows the system uses Network Time Protocol (NTP) to initially synchronize local clocks at the client devices with a reference clock at the host device. The media data is preferably sent as Real-Time Transport Protocol (RTP) packets from the host device to the client device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAN DOAN/Primary Examiner, Art Unit 2442